z u_s_ asTRlCT
Ao 2453 (Rev. oz/is) Judgmeni in a criminal ease EAsTERNDnisTRicT(,;€iiii<%LSAS

Sheet l
JAN i€=m” '
UNITED STATES DIsTRiCT COUBQ;,ES w me
- cwa

 

 

Eastem District of Arkansas By: ' DEP CLE!K
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
Marquez Deon Gray § Case Number: 4:18-CR-083 JTR
§ UsM Nmnber= 59591-019
) Leslie Borgognoni
) Defendant‘s Attomcy

THE DEFENDANT:
Mpleaded guilty m counr(s) Count 1 of lnformation

 

I:I pleaded nolo contendere to count(s)
which was accepted by the court.

 

|:] was found guilty on count(s)
after a plea of not guilty

 

The defendant is adjudicated guilty of these offenses:

Title & Section Niiture of Offense

v**£‘

  
 

    
 

Offense Ended Count
"3@

 
 

 

The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to

the Sentencirig Reform Act of 1984.
l] The defendant has been found not guilty on count(s)

 

[:l Count(s) N/A l:l is |:l are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the Uni`ted States attorney for this di_sti_ict within 30 da s of_ariy change of name, residence,
or mailing address until_all fines, restitution,_eosts, and special assessments imposed by this Judgment are y paid. If ordered to pay restitution,
the defendant must notin the court and United States attorney of material changes in economic circumstances

1/1 8/2018
Date of`lmposition of Judgment

§ i

 

    

Signaturecf]udge (,,-~=\» 1 - _' ,

J. Thomas Ray, United States Magistrate Judge
Narne and Titie ufJudge

 

1118/2019
Date

 

 

AO 2453 (Rev. 02/18) Judgment in Crimina] Casc
Sheet 2 _ bnprisonment

Judgi'nent _ Page L of
DEFENDANT: Marquez Deon Gray
CASE NUMBER: 4:18-CR-083 JTR

IMPRISONMENT

The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total
term of:

45 days, consecutive to current term of imprisonment with no term of Supervised Re|ease to foilow.

lj The court makes the following recommendations to the Bureau of Prisons:

El The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

l:l at l:l a.rn. |:l p.m. on

 

l:l as notified by the United States Marshal.

[:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisoris:

m before 2 p.m. on

 

l:] as notified by the United States Marsha].

l:l as notified by the Probation or Pretrial Services Oflice.

 

 

 

RETURN
I have executed this judginth as follows:
Defendarit delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSH.AL
By

 

DEPU'I`Y UN]TED STATES MARSHAL

AO 2453 (Rev. 02.’1 S) Judgment in a Criinjnal Case
Sheet 5 j Crirninal Monetary Penaltie¢
z
.ludgment w- Page 3 of 4
DEFENDANT: Marquez Deon Gray

CASE NUMBER: 4:18-CR-083 JTR
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* fm Restitution
TOTALS $ 25.00 $ 0.00 $ 0.00 S 0.00

l:l The determination of restitution is deferred until . An Amended Judgment fn a Crfminal Case (AO 245€) will be entered
after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatele ortioued ayment, unless specified otherwise iri
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the Umted States is paid.

blame of Pa ee Total Loss**

    

ToTALs $ 0-90 $ 0-00

 

Restitution amount ordered pursuant to plea agreement $

 

The defendant must pay interest on restitution and a line of more than $2,500, unless the restitution or line is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:] the interest requirement is waived for the [:| fine l:| restitution

|:] the interest requirement for the l:i fine E| restitution is modifiedasfollows:

* Justice for Victims of Traflickin Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount o losses _are required under Chapters 109A, llU, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev. 021]8) Judgment in a Criminal Case
Sheet 6 a Schedule of Payments
Judgrnent - Page L of ‘_4`
DEFENDANT: Marquez Deon Gray
CASE NUMBER: 4:1B-CR-083 JTR

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 2500 due immediately, balance due
|`_`| not later than , or

l:] in accordance with |:| C, |:| D, |:| E, or [:| Fbe|ow; or

B l:l Payment to begin immediately (inay be combined with ij C, l:l D, or l:l F below); or

C l:] Payinent in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monthly quarrerly) installments of $ over a period of
(e.g., months oryears), to corrirnence j (e.g., 30 ar 60 days) after release from imprisonment to a

term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alter release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this jud gment imposes imprisonment, pa ent of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:] Joint and Severa]

Defendant and _Co-Defend_arit Names and Case Nu.mbers (includi`ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l] The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) line
interest, (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of prosecution and court costs.

